         Case 3:20-cv-01782-VC Document 19 Filed 05/27/20 Page 1 of 6




 1 G. GEOFFREY ROBB (131616)
   MICHELLE L. TOMMEY (196166)
 2 ANNA GOURGIOTOPOULOU (304998)
   GIBSON ROBB & LINDH LLP
 3 201 Mission Street, Suite 2700
   San Francisco, California 94105
 4 Telephone:    (415) 348-6000
   Facsimile:    (415) 348-6001
 5 Email:        grobb@gibsonrobb.com
                  mtommey@gibsonrobb.com
 6                awald@gibsonrobb.com

 7 Attorneys for Defendants ROYAL & SUN
   ALLIANCE INSURANCE PLC; LLOYD’S
 8 SYNDICATE TRV 5000; LLOYD’S SYNDICATE
   AWH 2232 ; LLOYD’S SYNDICATE XLC 2003;
 9 LLOYD’S SYNDICATE ACA 2014; LLOYD’S
   SYNDICATE COF 1036 ; LLOYD’S SYNDICATE
10 NOA 3902; LLOYD’S SYNDICATE LIB 4472;
   LLOYD’S SYNDICATE AML 2001; LLOYD’S
11 SYNDICATE BRT 2987; LLOYD’S SYNDICATE
   AMA 1200; LLOYD’S SYNDICATE SII 1945;
12 LLOYD’S SYNDICATE TSS 1884; LLOYD’S
   SYNDICATE AES 1225; LLOYD’S SYNDICATE
13 NAV 1221

14                                 UNITED STATES DISTRICT COURT

15                              NORTHERN DISTRICT OF CALIFORNIA

16 26 BRIX, LLC doing business as B CELLARS              Case No. 3:20-cv-1782
   VINEYARDS AND WINERY,
17                                                       STIPULATION AND [PROPOSED]
                  Plaintiff,                             ORDER GRANTING LEAVE TO FILE
18                                                       AMENDED NOTICE OF REMOVAL
          v.
19
   ROYAL & SUN ALLIANCE INSURANCE
20 PLC; LLOYD’S SYNDICATE TRV 5000 ;
   LLOYD’S SYNDICATE AWH 2232 ;
21 LLOYD’S SYNDICATEXLC 2003 ;
   LLOYD’S SYNDICATE ACA 2014 ;
22 LLOYD’S SYNDICATE COF 1036 ;
   LLOYD’S SYNDICATE NOA 3902 ;
23 LLOYD’S SYNDICATE LIB 4472;
   LLOYD’S SYNDICATE AML 2001;
24 LLOYD’S SYNDICATE BRT 2987;
   LLOYD’S SYNDICATE AMA 1200;
25 LLOYD’S SYNDICATE SII 1945; LLOYD’S
   SYNDICATE TSS 1884; LLOYD’S
26 SYNDICATE AES 1225; and DOES 1
   through 50, inclusive,
27
                  Defendants.
28

     STIPULATION AND [PROPOSED] ORDER GRANTING LEAVE TO FILE AMENDED NOTICE OF REMOVAL
     Case No. 3:20-cv-1782; Our File No. 3517.00G
         Case 3:20-cv-01782-VC Document 19 Filed 05/27/20 Page 2 of 6




 1          Pursuant to 28 U.S.C. §1653 and related case law in this Circuit, including Barrow

 2 Development Co. v. Fulton Ins. Co., 418 F.2d 316 (9th Cir. 1969), Plaintiff 26 BRIX, LLC doing

 3 business as B CELLARS VINEYARDS AND WINERY (“Plaintiff”) and Defendants ROYAL &

 4 SUN ALLIANCE INSURANCE PLC; LLOYD’S SYNDICATE TRV 5000; LLOYD’S

 5 SYNDICATE AWH 2232 ; LLOYD’S SYNDICATE XLC 2003; LLOYD’S SYNDICATE ACA

 6 2014; LLOYD’S SYNDICATE COF 1036 ; LLOYD’S SYNDICATE NOA 3902; LLOYD’S

 7 SYNDICATE LIB 4472; LLOYD’S SYNDICATE AML 2001; LLOYD’S SYNDICATE BRT

 8 2987; LLOYD’S SYNDICATE AMA 1200; LLOYD’S SYNDICATE SII 1945; LLOYD’S

 9 SYNDICATE TSS 1884; LLOYD’S SYNDICATE AES 1225; LLOYD’S SYNDICATE NAV

10 1221 (hereinafter collectively referred to as “Defendants”), by and through their counsel of record,

11 hereby jointly stipulate to and request that this Court grant Defendants leave to file the Amended

12 Notice of Removal, attached hereto as Exhibit 1.

13          The parties stipulate and submit that good cause for this request is established, and this

14 Court has discretion to grant leave to allow the filing of the proposed Amended Notice of

15 Removal, on the following grounds:

16          1.      Plaintiff filed its Complaint in Napa County Superior Court on January 31, 2020.

17 Plaintiff served Defendants at the out-of-state office for Defendants’ designated agent for service

18 of process by certified mail on February 14, 2020, and Defendants’ agent for service of process

19 received the Summons and Complaint by certified mail on February 19, 2020.

20          2.      Defendants filed their original Notice of Removal (Doc 1) on March 12, 2020,

21 which was within the 30 day time limit for removal. Defendants filed and served on Plaintiff the

22 Notice to Adverse Party of Removal to Federal Court on March 13, 2020.

23          3.      Defendants’ original Notice of Removal (Doc 1) alleges diversity jurisdiction as the

24 basis for this Court’s subject matter jurisdiction, and alleges at paragraphs 12 through 26 that each

25 of the 15 named defendants (all of whom subscribe to the single insurance policy issued to

26 Plaintiff) are citizens of the United Kingdom (“UK”). As to Defendant ROYAL & SUN

27 ALLIANCE PLC, the Notice of Removal alleges that it is a corporation organized under UK law

28 with its principal place of business in London, UK. As to the Defendants that are Lloyd’s

     STIPULATION AND [PROPOSED] ORDER GRANTING LEAVE TO FILE AMENDED NOTICE OF REMOVAL
     Case No. 3:20-cv-1782; Our File No. 3517.00G                                                        2
         Case 3:20-cv-01782-VC Document 19 Filed 05/27/20 Page 3 of 6




 1 syndicates, paragraphs 13 through 23 allege that 11 of these syndicates are comprised of one or

 2 two corporate members, each of which are organized under UK law with its principal place of

 3 business in London, UK. As to the last three Lloyd’s syndicates (ACA 2014, TSS 1884, and

 4 AMA 1200), the Notice of Removal alleges that these syndicates are “made up of various

 5 members, each of which is required to be a UK tax resident company pursuant to a Lloyd’s of

 6 London rule that went into effect as of January 1, 2015[, and] [e]ach member of the syndicate is

 7 therefore a resident of and domiciled in the United Kingdom for tax purposes, and has its principal

 8 place of business in London, United Kingdom.” See Doc 1, at ¶¶ 24-26 (emphasis added).

 9          4.      On March 30, 2020, Plaintiff’s counsel sent a letter to Defendants’ counsel

10 asserting that the allegations of paragraphs 24 through 26 with respect to the citizenship of Lloyd’s

11 Syndicate ACA 2014, Lloyd’s Syndicate TSS 1884, and Lloyd’s Syndicate AMA 1200 are

12 inadequate because diversity is determined based on citizenship, not tax residency. Plaintiff’s

13 counsel proposed that Defendants file an Amended Notice of Removal to clarify the allegations of

14 paragraphs 24 through 26 in the original Notice of Removal in order to show complete diversity.

15          5.      Defendants’ proposed Amended Notice of Removal, attached hereto as Exhibit 1,

16 sets forth more detailed allegations as to the effect of the Lloyd’s of London rule that went into

17 effect as of January 1, 2015 (referenced in the original Notice of Removal at paragraphs 24

18 through 26), and explains or clarifies why the Lloyd’s of London rule establishes that, as of

19 January 1, 2015, each member of every Lloyd’s syndicate is required to be either an individual

20 citizen of the United Kingdom, or a corporate entity organized under UK law with its principal

21 place of business in the UK, or a UK partnership whose members are either individuals who are

22 UK citizens or corporate entities organized under UK law with principal places of business in the

23 UK. See Exhibit 1, at paragraphs 12, 25, 26, and 27.

24          6.      Defendants’ proposed Amended Notice of Removal does not allege any new bases

25 for subject matter jurisdiction, but simply clarifies the allegedly defective diversity of citizenship

26 allegations set forth in the original Notice of Removal. Therefore, this Court has discretion to

27 grant Defendants leave to file the Amended Notice of Removal, despite the fact that the 30 day

28 time limit has now expired. See 28 U.S.C. §1653; see also Barrow Development Co. v. Fulton

     STIPULATION AND [PROPOSED] ORDER GRANTING LEAVE TO FILE AMENDED NOTICE OF REMOVAL
     Case No. 3:20-cv-1782; Our File No. 3517.00G                                                       3
           Case 3:20-cv-01782-VC Document 19 Filed 05/27/20 Page 4 of 6




 1 Insur. Co., 418 F.2d 316, 318 (9th Cir. 1969) (holding that removal petitions cannot be amended

 2 after the 30 day time limit “to add allegations of substance but solely to clarify ‘defective’

 3 allegations of jurisdiction previously made[,]” and finding that the defendants’ failure to allege

 4 both the state of incorporation and the state of the defendant’s principal place of business should

 5 be treated “as merely defective” such that the amendment is allowed); Prado v. Dart Container

 6 Corp. of California, 373 F.Supp.3d 1281, 1287-88 (N.D. Cal. 2019) (noting that “courts have

 7 permitted defendants to amend notices of removal premised on diversity jurisdiction to correct

 8 technical defects in the facts related to diversity[,]” but finding that Defendant Dart sought to

 9 amend its notice of removal to rely on an entirely different ground not stated in the original notice

10 of removal).

11           Therefore, Plaintiff and Defendants jointly request that the Court grant Defendants leave to

12 file the proposed Amended Notice of Removal attached hereto as Exhibit 1 within 10 court days of

13 the date the Order is signed by the Court.

14           IT IS SO STIPULATED.

15

16 Dated: May 14, 2020                             GIBSON ROBB & LINDH LLP

17

18                                                 /s/ G. GEOFFREY ROBB
                                                   G. GEOFFREY ROBB
19                                                 grobb@gibsonrobb.com
                                                   Attorneys for Defendants ROYAL & SUN
20                                                 ALLIANCE INSURANCE PLC; LLOYD’S
                                                   SYNDICATE TRV 5000; LLOYD’S SYNDICATE
21                                                 AWH 2232 ; LLOYD’S SYNDICATE XLC 2003;
                                                   LLOYD’S SYNDICATE ACA 2014; LLOYD’S
22                                                 SYNDICATE COF 1036 ; LLOYD’S SYNDICATE
                                                   NOA 3902; LLOYD’S SYNDICATE LIB 4472;
23                                                 LLOYD’S SYNDICATE AML 2001; LLOYD’S
                                                   SYNDICATE BRT 2987; LLOYD’S SYNDICATE
24                                                 AMA 1200; LLOYD’S SYNDICATE SII 1945;
                                                   LLOYD’S SYNDICATE TSS 1884; LLOYD’S
25                                                 SYNDICATE AES 1225; LLOYD’S SYNDICATE
                                                   NAV 1221
26

27 / / /

28 / / /

     STIPULATION AND [PROPOSED] ORDER GRANTING LEAVE TO FILE AMENDED NOTICE OF REMOVAL
     Case No. 3:20-cv-1782; Our File No. 3517.00G                                                        4
           Case 3:20-cv-01782-VC Document 19 Filed 05/27/20 Page 5 of 6




 1 Dated: May 14, 2020                              BLOCK & BLOCK LLP

 2

 3                                                  /s/ KEVIN P. BLOCK
                                                    KEVIN P. BLOCK
 4                                                  kb@winelawyers.com
                                                    Attorneys for Plaintiff 26 BRIX, LLC doing
 5                                                  Business as B CELLARS VINEYARDS AND
                                                    WINERY
 6

 7

 8                                     SIGNATURE ATTESTATION

 9           Pursuant to the Northern District of California’s Local Rule 5-1(i)(3), I attest that

10 concurrence in the filing of the document has been obtained from each of the other Signatories.

11

12 Dated: May 14, 2020                              GIBSON ROBB & LINDH LLP

13

14                                                  /s/ G. GEOFFREY ROBB
                                                    G. GEOFFREY ROBB
15                                                  grobb@gibsonrobb.com
                                                    Attorneys for Defendants ROYAL & SUN
16                                                  ALLIANCE INSURANCE PLC; LLOYD’S
                                                    SYNDICATE TRV 5000; LLOYD’S SYNDICATE
17                                                  AWH 2232 ; LLOYD’S SYNDICATE XLC 2003;
                                                    LLOYD’S SYNDICATE ACA 2014; LLOYD’S
18                                                  SYNDICATE COF 1036 ; LLOYD’S SYNDICATE
                                                    NOA 3902; LLOYD’S SYNDICATE LIB 4472;
19                                                  LLOYD’S SYNDICATE AML 2001; LLOYD’S
                                                    SYNDICATE BRT 2987; LLOYD’S SYNDICATE
20                                                  AMA 1200; LLOYD’S SYNDICATE SII 1945;
                                                    LLOYD’S SYNDICATE TSS 1884; LLOYD’S
21                                                  SYNDICATE AES 1225; LLOYD’S SYNDICATE
                                                    NAV 1221
22

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

     STIPULATION AND [PROPOSED] ORDER GRANTING LEAVE TO FILE AMENDED NOTICE OF REMOVAL
     Case No. 3:20-cv-1782; Our File No. 3517.00G                                                    5
         Case 3:20-cv-01782-VC Document 19 Filed 05/27/20 Page 6 of 6




 1                                         [PROPOSED] ORDER

 2          The Court, having considered the Parties’ Joint Stipulation, finds that good cause exists to

 3 grant Defendants leave to file the Proposed Amended Notice of Removal attached as Exhibit 1 to

 4 correct the defective diversity of citizenship allegations set forth in Defendants’ original Notice of

 5 Removal filed within the 30 day time limit. Accordingly, the Court GRANTS leave for

 6 Defendants to file their proposed Amended Notice of Removal within 10 court days of the date of

 7 this Order.

 8          IT IS SO ORDERED.

 9
            May 27
10 Dated: _____________, 2020                      _____________________________________

11                                                 Honorable Vince Chhabria
                                                   United States District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER GRANTING LEAVE TO FILE AMENDED NOTICE OF REMOVAL
     Case No. 3:20-cv-1782; Our File No. 3517.00G                                                      6
